Opinion issued August 28, 2008







     












In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00695-CV 




IN RE WAYNE ERNEST BARKER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Wayne Ernest Barker, filed a petition for writ of mandamus requesting
this Court to “compel” respondent
 to rule on relator’s motion for default judgment,
which relator states he filed on July 8, 2008.  
          We deny the petition for writ of mandamus.PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.